Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed February 18, 1972, which awarded death benefits to claimant. At approximately 2:55 a.m. on the morning of September 30; 1970 claimant’s husband was found dead in his automobile which had collided with a tree off Route 49 between the Cities of Rome and Utica. During the preceding evening, the decedent, as District Sales Manager for Allstate Insurance Company, had conducted a sales meeting in Utica with his sales agents. After the sales meeting, the decedent and some of the agents went to a couple of bars and continued their business discussion and drank highballs. Although the decedent’s home was in Utica, the fatal accident occurred when he was enroute from Rome, where he had stopped at the Big Apple Bar, to his home in Utica. The board found that the decedent was an outside worker, which appellant concedes, and, further, that he was in the course of his employment at the time of his death. The accident was unwitnessed -and occurred at night on a wet unlighted two-way highway. Where an employee’s social activities are in connection with and incidental to his employer’s business, such activities become part of his employment. (Matter of Dwnn V. Supervised Investors Servs., 34 A D 2d 1067, mot. for iv. to opp. den. 27 N Y 2d 485; Matter of Sedlack v. J. & A. Custom Heating & Air Conditioning, 32 A D 2d 1020, affd. 27 N Y 2d 784.) The board properly found that the decedent had not deviated from his employment as to constitute an abandonment. (Matter of Heikes v. Today’s Displays, 40 A D 2d 747.) Decision affirmed, with costs to the Workmen’s Compensation Board. Staley, Jr., J. P., Greenblott, Cooke, Sweeney and Main, JJ., concur.